Citation Nr: 1724293	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  12-17 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for headaches, to include whether there was clear and unmistakable error (CUE) in a March 1996 rating decision.

2.  Entitlement to an increased rating greater than 30 percent for sinusitis.

3.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to August 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of that hearing is associated with the claims file.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 1996 rating decision, the RO denied entitlement to service connection for headaches; the Veteran did not appeal that decision.

2.  The March 1996 rating decision that denied entitlement to service connection for headaches was not based on the correct evidence and law which existed at that time and involved undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.

3.  The Veteran's sinusitis is manifested by maxillary sinusitis with three or more incapacitating episodes per year requiring prolonged antibiotic treatment, but with no evidence of radical surgery or repeated surgeries.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision denying service connection for headaches is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

2.  The March 1996 rating decision that denied entitlement to service connection for headaches was clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.303, 3.304, 3.306, 3.309, 4.124a (1997); 38 C.F.R. §§ 3.104, 3.105(a) (2016).

3.  The issue of whether new and material evidence has been received to reopen the claim for entitlement to service connection for a headache disability has been rendered moot by the Board's finding of CUE in the March 1996 rating decision, leaving no question of fact or law to be decided by the Board.  38 U.S.C.A. §§ 7104(a), 7105 (West 2014).

4.  The criteria for an increased rating greater than 30 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist have been met in this case.  A letter dated in March 2009 satisfied the duty to notify provisions as to the claim for entitlement to service connection for sinusitis.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA treatment records, identified private treatment records, and Social Security Administration (SSA) records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  Additionally, the Veteran was most recently afforded a VA examination with respect to her claim in April 2016.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination provided is adequate in this case, as it provides subjective and objective findings sufficient to rate the severity of the Veteran's sinusitis under the pertinent diagnostic code rating criteria.  Accordingly, for the foregoing reasons, the Board finds the April 2016 VA examination to be adequate to support an appellate decision.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claim decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the August 2015 Board hearing constitutes harmless error.

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Furthermore, the Board notes that, as a matter of law, the VCAA is not applicable to the Veteran's claim that the March 1996 rating decision contained CUE.  Indeed, the Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).

I.  Headache Disability

The Veteran contends that she has submitted new and material evidence to reopen her claim for entitlement to service connection for a headache disability.  She also alleges that the March 1996 rating decision which denied her initial claim for entitlement to service connection for a headache disability contained clear and unmistakable error.  


	a.  Clear and Unmistakable Error in the March 1996 Rating Decision

During her August 2015 hearing before the Board, the Veteran and her representative alleged that the March 1996 rating decision which denied her original claim for entitlement to service connection for a headache disability contained clear and unmistakable error (CUE).  Specifically, the Veteran argues that the March 1996 rating decision misapplied the law, as the RO did not correctly apply 38 C.F.R. § 3.303(b), and if the RO had correctly applied 38 C.F.R. § 3.303(b), service connection, on a presumptive basis based upon evidence of a chronic disease shown in service and subsequent manifestations of the same chronic disease at a later date or based upon continuity of symptomatology, would have been granted.  In that regard, the Veteran contends that the RO failed to properly apply 38 C.F.R. § 3.309(a), as headaches are a chronic disease which fall under "[o]ther organic diseases of the nervous system."  Last, the Veteran argues that the RO failed to award service connection on a secondary basis as secondary to service-connected sinusitis, or in the alternative, to award a compensable rating for sinusitis based upon the symptom of headaches.

An unappealed rating decision is final based on the evidence of record (and may not be revised based on the record unless it is shown that the decision involved CUE).  38 U.S.C.A. § 7105.  Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

There is a three-pronged test for CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort "which, if it had not been made, would have manifestly changed the outcome at the time it was made;" (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

In this regard, the Board emphasizes that a CUE is a very specific and rare kind of "error."  It is the kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, with which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). 

Determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel, 6 Vet. App. 242; Fugo, 6 Vet. App. 40 (1993); Russell, 3 Vet. App. 310.

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the Federal Circuit emphasized that a purported failure in the duty to assist cannot give rise to clear and unmistakable error, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision. In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995). 

The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993). 

Again, the mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

At the time of the March 1996 rating decision, a service connection claim had to be well-grounded.  A well-grounded claim required three elements: (1) medical evidence of a current disability, (2) lay or medical evidence of a disease or injury in service, and (3) medical evidence of a link between current disability and the in-service injury or disease.  38 C.F.R. § 3.303 (1996).  Determinations as to service connection were based on a review of the entire evidence of record, with due consideration to the policy of the Department of Veterans Affairs to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  Id.

Additionally, 3.303(b) provided that presumptive service connection was warranted for chronic diseases shown as such in service (or within the presumptive period under § 3.307) when subsequent manifestations of the same chronic disease were shown at a later date unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (1996).  Any manifestation of joint pain, abnormality of the heart action or heart sounds, urinary findings or casts, or cough during service would not permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service, there was required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology was required only where the condition noted during service was not shown to be chronic.  When chronicity in service was not adequately supported, then a showing of continuity after discharge was required to support the claim.

Under 38 C.F.R. § 3.309(a), presumptive service connection could be established by showing that a chronic disease, which appeared on a list of presumptive disabilities, became manifest to a degree of 10 percent or more within a year from the date of separation from service.  38 C.F.R. § 3.309(a) (1996).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While changes in regulations and statutes are only to be applied prospectively, a court's interpretation of a statute is retrospective in that it explains what the statute has meant since the date of enactment.  See Rivers v. Roadway Express, 511 U.S. 298, 312-13 (1994) ("A judicial construction of a statute is an authoritative statement of what the statute meant before as well as after the decision of the case giving rise to that construction.").

Among the diseases defined as "chronic" under § 3.309(a) are "other organic disease of the nervous system."  The Board notes that a July 2013 Addendum Compensation Service Bulletin indicates that migraine headaches should be recognized as an organic disease of the nervous system.

The evidence of record at the time of the March 1996 rating decision consisted of the Veteran's service treatment records and an October 1995 VA examination.

The Veteran's service treatment records document complaints of and treatment for headaches during her military service.  .  In August 1993(?), the Veteran reported syncope, sinus pain, and headaches.  The physician reported a differential diagnosis of headache secondary to sinusitis versus viral exanthen.  In September 1993, she reported headaches since the day before.  The diagnosis was acute cephalgia.  In October 1993, the Veteran complained of a squeezing and throbbing headache.  She said her head felt like it was about to explode.  The diagnosis was chronic sinusitis.  An October 1993 computed tomography (CT) scan of the head showed punctuate calcification near the foramen of monro and probable calcified choroid, but was otherwise negative.  In June 1995, the Veteran again reported a frontal headache  

In October 1995, the Veteran underwent a VA examination.  She reported that she began experiencing headaches in 1992, during service.  She described the severe headaches as starting with a dull ache in the front area, increasing to cover her entire head.  She stated that they lasted from three to five days, and that she usually ended up in the emergency room for medication.  She noted that she also became sick to her stomach, which incapacitated her.  She reported six episodes of severe incapacitating headaches since 1992.  She indicated that she was admitted to a hospital in April 1995 for examination, which included computed tomography (CT) scans, a magnetic resonance imaging scan (MRI), and spinal taps, which did not reveal a conclusive cause or etiology.  She explained that she was currently experiencing headaches two to three times per week.  Physical examination did not reveal any neurological findings.  The diagnosis was migraine syndrome.

Having carefully reviewed the record as it existed at the time of the March 1996 rating decision, the Board finds that the March 1996 rating decision which denied service connection for headaches does contain CUE.  See 38 C.F.R. § 3.105(a).  The evidence before the RO in March 1996 demonstrated evidence of headaches during service, a diagnosis of migraine syndrome in October 1995 (within one year of service discharge), and lay statements demonstrating continuity of symptomatology since service discharge.  This evidence clearly supported the existence of a chronic headache disability that was incurred during the Veteran's active duty service.  See Russell, 3 Vet. App. at 313-14.  

Presumptive service connection for headaches was warranted under 38 C.F.R. § 3.303(b), as migraine headaches, as an organic disease of the nervous system, constitute a chronic disease for which presumptive service connection may be granted.  In Fountain v. McDonald, the U.S. Court of Appeals for Veterans Claims (Court) added tinnitus to the list of 38 C.F.R. § 3.303(b) conditions by grafting it into the category of "other organic diseases of the nervous system."  27 Vet. App. 258, 271-72 (2015).  That case hinged on the specific definition of "other organic diseases of the nervous system" as found in official VA documents, on the description of tinnitus as found in other official VA documents, and on the deference the courts owe to the interpretation of its own official pronouncements and applicable regulations, as spelled out in Trafter v. Shinseki, 26 Vet. App. 267, 272 (2013) (Courts may not "substitute their judgment for that of VA, unless . . . the Secretary's interpretation is unfavorable to veterans").  Based on all of these considerations, the Court held that Walker did not preclude service connection for tinnitus based on chronicity and continuity of symptomatology under 38 C.F.R. §§ 3.303 and 3.309(a).

In this case, a July 2013 Addendum Compensation Service Bulletin indicates that migraine headaches should be recognized as an organic disease of the nervous system.  Based on the language of Fountain, the Board finds that the Court's conclusion includes any other disease on which official VA pronouncements have been made.  In light of the July 2013 Addendum Compensation Service Bulletin, migraine headaches qualify as such a disease or condition.

As such, the evidence documenting the Veteran's complaints of headaches during her military service as well as the October 1995 VA examination reflecting a diagnosis of migraine syndrome, was sufficient evidence to show that the Veteran suffered from chronic migraine headaches that initially manifested during her military service.

The errors noted above occurred based only on the evidence available to the RO adjudicator at the time of the March 1996 rating decision.  See Bouton v. Peake, 23 Vet. App. 70, 71-73 (2008).  As described above, the March 1996 rating decision, in essence, failed to correctly apply the statutory and regulatory provisions extant at the time of the decision when it denied service connection for headaches.

Lastly, the error in the March 1996 rating decision was outcome determinative as the decision would have resulted in a different outcome if the proper regulatory provisions had been properly considered.  See Fugo, 6 Vet. App. 43-44.  In this regard, not only did service treatment records document complaints of headaches, but coupled with a diagnosis of migraine syndrome months after the Veteran's military discharge, the evidence clearly showed that she suffered from a chronic migraine headache disability incurred during her active duty service.  In light of the evidence of record and the regulations in effect in March 1996, reasonable minds could not have differed as to whether service connection was warranted.  It would have been undebatable at that time given the law and evidence of record in March 1996.  Furthermore, there was no contrary, countervailing medical evidence of record.  Therefore, the error committed by the RO by denying the existence of evidence of chronic migraine headaches despite the undebatable in-service and post-service pathology for such headaches, was clear and unmistakable.  Fugo, 6 Vet. App. 43-44.

Based on the record at the time of the March 1996 rating decision, the Board concludes that the RO's omission and denial of the correct facts known at the time that were before it, as well as the incorrect application of the statutory and regulatory provisions extant at that time, was so prejudicial that, but for the error, the outcome would have been manifestly different.  Russell, 3 Vet. App. at 313-14.  The March 1996 rating decision, therefore, contains CUE and the decision must be revised.  38 C.F.R. § 3.105(a).  On correction due to CUE, the Veteran is entitled to service connection for headaches as if such decision was made at the time of the March 1996 rating decision.  Id. 

	b.  New and Material Evidence

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  In the instant decision, the Board finds a March 1996 rating decision denying service connection for headaches to be clearly and unmistakably erroneous.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.  Upon making this finding, the Board revises the decision to reflect a grant of service connection for headaches as if such decision was made at the time of the March 1996 rating decision.  As such action represents a complete grant of benefits as to the headache issue on appeal, there remain no questions of fact or law for the Board to decide with respect to the issue of whether new and material evidence has been received to reopen service connection for a headache disability.  Accordingly, the Board does not have jurisdiction to review the appeal as to whether new and material evidence has been received to reopen the claim for entitlement to service connection for a headache disability.  See 38 U.S.C.A. § 7104(a) (providing that the Board decides actual "questions in a matter").

II.  Sinusitis

The Veteran contends that an increased rating greater than 30 percent is warranted for her sinusitis.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's sinusitis is currently rated as 30 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6513.  Diagnostic Code 6513 provides that chronic maxillary sinusitis is to be rated under the General Rating Formula for Sinusitis.  The General Rating Formula for Sinusitis provides for a 30 percent rating when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, General Rating Formula for Sinusitis (General Rating Formula).  A maximum 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.

VA treatment records from 2008 through 2015 reveal findings of sinusitis as well as allergic rhinitis.  Symptoms included headache, nagging cough, and sinus pressure.  Treatment included numerous courses of Azithromycin and Methylprednisolone.

In April 2009, the Veteran underwent a VA examination.  She noted that she experienced sinus problems which she described as constant.  She reported incapacitating episodes as often as eight times per month, with each incident lasting for three days.  She stated that she experienced headaches with her sinus episodes and she noted antibiotic treatment lasting four to six weeks for each sinus problem.  She indicated that she experienced interference with breathing through her nose, purulent discharge from her nose, hoarseness of the voice, pain and pressure which was worse while sleeping or laying down, and snoring.  The examiner noted that she had no crusting.  She explained that her symptoms lasted almost all year long, and that they were getting worse each year with the episodes becoming longer and harder to control and triggering asthma attacks.  She stated that the bone condition had never been infected.  With regard to functional impairment, the Veteran stated that her sinus headaches were very bad and required more bed rest and pain medication.  Physical examination of the nose showed nasal obstruction with the right nostril being obstructed 15 percent and the left being obstructed 10 percent.  There was no deviated septum, loss of part of the nose, loss of part of the ala, scar, obvious disfigurement, or nasal polyps.  There was no rhinitis.  Examination revealed sinusitis at the frontal and maxillary sinuses with tenderness.  There was no purulent discharge from the nose.  X-rays of the sinuses showed sinusitis in the maxillary area.  The diagnosis was sinusitis with no evidence of bacterial rhinitis.

In December 2011, the Veteran underwent another VA examination.  The Veteran complained of sinus problems which occurred six times per year with each episode lasting for two weeks.  She noted that she was not incapacitated during the episodes, and that she experienced six non-incapacitating episodes per year.  She remarked that she experienced headaches with her sinus episodes and underwent antibiotic treatment lasting four to six weeks.  She reported interference with breathing through the nose, purulent discharge from the nose, hoarseness of voice, pain, and crusting.  The examiner noted that the bone condition had never been infected.  She stated that she took azithromycin and Methylprednisolone for sinusitis with no side effects.  Physical examination of the nose showed sinusitis at the maxillary sinuses with tenderness.  There was no rhinitis or purulent discharge from the nose.  X-rays of the sinuses were within normal limits.  The diagnosis was sinusitis with no findings of bacterial rhinitis.

The Veteran's SSA records reflect that the Veteran was awarded SSA disability benefits in March 2012, effective January 21, 2003, based upon pelvic adhesion disease; chronic pain in the left arm, shoulder, and hand; degenerative disc disease; headaches; and depression.

During an August 2015 hearing before the Board, the Veteran testified that she experienced numerous monthly episodes of sinusitis, and that those episodes were often incapacitating.  She noted that the episodes occurred three to four times per month, and that her symptoms included headache, pressure, and jaw pain.  She stated that she took antibiotics a couple of times each quarter of the year, and that the antibiotics were typically prescribed on a seven-day regimen.  She explained that she also experienced crusting of the nose and blood-tinged mucus which she coughed up.  She also noted that, if she was "on top" of a sinus episode, her main symptom was congestion, but that if she was not, she ended up in bed for two to three days.  She reported that she spent a couple days each month recovering in bed from a sinus episode.

Private treatment records from 2016 reflect complaints of and treatment for asthma, allergies, headaches, and allergic rhinitis.  Symptoms included dry throat, blood-tinged nasal secretions, and headaches.  Physical examination reflected congestion and rhinorrhea.

In April 2016, the Veteran underwent another VA examination.  The Veteran reported symptoms of sinusitis and allergies, and treatment with Azithromycin.  She indicated that she had been on so many antibiotics that she felt that her system was immune to them.  Physical examination did not reveal any findings, signs, or symptoms attributable to chronic sinusitis at the time of the examination.  The examiner indicated that the Veteran did not have any non-incapacitating or episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the prior 12 months or any incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) of antibiotic treatment in the prior 12 months.  There was no history of sinus surgery or repeated sinus-related surgical procedures.  There was no evidence of loss of part of the nose or scars.  The diagnosis was chronic sinusitis.  The examiner indicated that the Veteran's sinus disability did not impact her ability to work.  The examiner explained that the Veteran's sinuses were stable and that she had not been treated or seen in more than one year.

After thorough consideration of the evidence of record, the Board concludes that an increased rating greater than 30 percent is not warranted for the Veteran's sinusitis.  In that regard, there is no evidence that the Veteran has undergone radical or repeated surgeries.  As evidence of radical or repeated surgeries is required to establish entitlement to a 50 percent rating for sinusitis under the General Rating Formula, an increased rating greater than 30 percent is not warranted in this case.  38 C.F.R. § 4.97, General Rating Formula.

Other potentially applicable diagnostic codes have also been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, there is no medical or lay evidence of total laryngectomy, complete organic aphonia, stenosis of the larynx, injuries to the pharynx, bacterial rhinitis with rhinoscleroma, or granulomatous rhinitis.  See 38 C.F.R. § 4.97, Diagnostic Codes 6518, 6519, 6520, 6521, 6523, 6524 (2016).

Based on the foregoing, an increased rating greater than 30 percent for sinusitis is not warranted.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to the Veteran's claim, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is usually sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's sinusitis is not so unusual or exceptional in nature as to render the rating for this disorder inadequate.  The criteria by which this disability is evaluated specifically contemplate the level of impairment caused by the sinusitis during the period on appeal.  Id.  As shown by the evidence of record, the Veteran's sinusitis is manifested by maxillary sinusitis with three or more incapacitating episodes per year requiring prolonged antibiotic treatment with no evidence of radical surgery or repeated surgeries.  When comparing this disability picture to the manifestations contemplated in the Rating Schedule, the Board finds that the schedular evaluation regarding the Veteran's sinusitis is not inadequate.  Increased evaluations are provided for certain manifestations of and/or levels of functional impairment due to that disability, but the medical evidence reflects that those findings are not present in this case.  Therefore, the evaluation is adequate and no referral is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.


ORDER

The March 1996 rating decision which denied service connection for headaches contains CUE; the appeal is granted.

The appeal as to whether new and material evidence has been received to reopen the claim for entitlement to service connection for a headache disability is dismissed.

Entitlement to an increased rating greater than 30 percent for sinusitis is denied.

REMAND

In light of the above finding of CUE in the March 1996 rating decision resulting in a grant of service connection for a headache disability, readjudication of the claim for TDIU is warranted by the RO.  

Accordingly, the case is REMANDED for the following action:

The Veteran's claim for entitlement to TDIU must be readjudicated in light of the grant of service connection for a headache disability.  If the benefit on appeal remains denied, the Veteran and representative must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


